 

   

AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case

 

UNITED STATES DISTRICT COURT ti‘§a: n a 2st ;
SOUTHERN DISTRlCT OF CALIFORNIA ‘ ‘ 3

UNITED sTATEs oF AMERICA JUDGMENT IN A CiuMINAL ‘CASE
V_ (For Offenses Cornmitted On or Afier November 1 1987)

Maria LOPEZ

 

 

 

 

 

Case Number: lSCR4182-PCL
KENNETH TROIANO, CJA

Defendant’s Attorney

REGISTRATION NO. 72021298

The Defendant:
pleaded guilty to count(s) l OF THE SUPERSED[NG MISDEMEANOR INFORMATION

|:| was found guilty on count(s)

after a nlea of not guiltv.
Accordmgly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Count
Title & Section Nature of Offense Number§s[
8 USC 1325 AIDING AND ABETTING TO ILLEGAL ENTRY BY AN 1
ALIEN (MISDEMEANOR)
The defendant is sentenced is provided on page 2 cf this judgment
l:l 'The defendant has been found not guilty on count(s)
)14 Count(s) UNDERLYING COUNTS are Dismissed without prejudice on the motion of the United States.
|X] Assessment : R_EMITTED
No fine |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all iines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant’s economic circumstances

Decernber 4, 2018

DaW/;M\/

HON. PETERC. LE\EQS
UNITED STATES MA STRATE JUDGE

 

lSCR4182-PCL

 

at

 

 

 

EFENDANT: Maria LOPEZ Judgment - Page 2 of 2
CASE NUMBER: l 8CR4182-PCL

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a tenn of:
TIME SERVED

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:||:l

The defendant is remanded to the custody of the United States l\/[arshal.

The defendant shall surrender to the United States l\/larshal for this district:
|:| at A.l\/l. on

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

E as notified by the United States Marshal.

|:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

lSCR4182-P`CL

